Broyles, C. J.
“ A note in the hands of a holder for a valuable consideration, transferred before due and without notice of any equities between the maker and the payee, either as payment or as collateral *745security for an existing debt, is not liable to the equities between the maker and the payee. Gibson v. Conner, 3 Ga. 47; Kaiser v. U. S. National Bank, 99 Ga. 258; Lee v. Johnson, 110 Ga. 286.” Harrell v. National Bank, 128 Ga. 504, 507 (57 S. E. 869). Under this ruling the court erred in. refusing to sanction the certiorari.
Decided July 11, 1922.
Petition for certiorari; from Colquitt superior court — Judge Thomas. April 3, 1922.
Dowling & Whelchel, for plaintiff.

•Judgment reversed.


Luke and Bloodworth, JJ., concur.